Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Pomerantz only teaches a photographic film, which is not ink. 
Pomerantz teaches in Figs. 18 and 19 that a toner image may be electrophotographically printed on glass (fig 18) or a flexible mylar substrate (Fig. 19). The toner is then fused on the mylar substrate (Fig. 19, 278) and later used as a mask to make a solidified layer (Fig. 19, 281). 

Applicant has argued that Serikawa fails to teach ink but teaches a thermal sensitive material that is deposited on paper. 
Serikawa explicitly teaches a thermal transfer print head transfers ink to the transparent sheet ([0010]). The ink is light-shielding color ink ([0010]). Fig. 5 of Serikawa shows the ink pattern that is printed. Serikawa explicitly refers to the ink as “light-shielding ink” that is printed on an opaque substrate ([0010]). Serikawa also teaches that the ink is deposited on “transfer paper” ([0009]). 
Thus, Serikawa does read upon applicant’s limitation that “each of the masks includes a paper or polymer substrate with ink portions and non-ink portions, the ink portions defining the series of patterns and blocking a portion of the light from the light source from passing therethrough.” 
Allowable Subject Matter
Claims 8 and 16 are allowed. 
Regarding claim 8, the available prior art fails to teach a set of stereolithographic masks with and NFC tag that contains at least one of: a number of masks in the set of masks, a height of each layer of the 3D object, a light exposure time required to form each layer of the 3D object, a distance between adjacent masks from the set of masks, or a size of each of the set of masks, along with the other limitations of the claim.
Regarding claim 16, the available prior art fails to teach a stereolithographic vessel that is exposed to a pattern of light through physical masks where the vessel includes a build arm including an inner lumen that functions as the reservoir, the build arm rotatable to selectively couple the reservoir to the chamber such that the volume of cleaning fluid can be released into the chamber, along with the other limitations of the claim. 

Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US Pat No 5009585, hereinafter “Hirano”) in view of Feygin (US 20150251351 A1, hereinafter “Feygin”). 

Regarding claim 2, Hirano teaches An apparatus comprising: 
a light source (light flux 27) configured to emit light; 
a vessel including: 
a chamber (container 11) configured to contain a volume of print material (resin 12 is held by container 11); and 
a transparent base (aperture 13) through which light can be received into the chamber to cure a portion of the volume of print material; 
a set of masks (mask 26, Fig. 1-3 show how multiple masks work to create a 3D structure as the layers of 24 have different dimensions) defining a series of patterns associated with layers of a three- dimensional (3D) object, the set of masks positionable between (see Fig. 2 showing the masks between the base and the light source) the light source and the transparent base to control a pattern of the light that is received through the transparent base and into the chamber (see Fig. 2 for example); and wherein the light emitted by the light source is ultraviolet (UV) light (col. 9 ll. 51-55 teaches UV light), and 
Hirano fails to teach the set of masks includes a substrate with etched areas that are transmissive to UV light and nonetched areas that block UV light.
In the same field of endeavor Feygin teaches that a roll of masks may be used to additively manufacture an object (see Figs. 1-13 for example). Feygin further teaches that the production of the article may be done via protective masking and steps similar to chemical etching (0112; see also [0098]-[0099]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hirano and Feygin. Both Hirano and Feygin teach the use of masks in rapid prototyping, thus either method may be obviously substitutable in view of the other. 

Claims 1, 3, 5-6, 10-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20190366635 A1, hereinafter “Holt”) in view of Pomerantz et al. (US 4961154 A) with evidence of of Serikawa (JPH07195542A, espacenet translation provided previously, hereinafter “Serikawa’).

Regarding claim 1, Holt teaches an apparatus, comprising: 
a light source (light source 114) configured to emit light; 
a vessel (photopolymer vat 130) including: a chamber (the space that holds the photopolymer) configured to contain a volume of print material; and 
a transparent base (vat base 132) through which light can be received (0048) into the chamber to cure a portion of the volume of print material; and 
a mask (114 creates an exposure pattern, as stated in 0058; 0006 teaches these patterns are digital masks) associated with layers of a three- dimensional (3D) object, the mask positionable between the light source (see Fig. 1 showing the light source projecting to the vat; an LCD array would necessarily have LCD’s that either block the light or let it through to create the pattern) and the transparent base to control a pattern of the light that is received through the transparent base and into the chamber.
Holt fails to explicitly teach set of masks defining a series of patterns, wherein each of the masks includes a paper or polymer substrate with ink portions and non-ink portions, the ink portions defining the series of patterns and blocking a portion of the light from the light source from passing therethrough. 
In the same field of endeavor Pomerantz teaches stereolithographic mask wherein each of the masks includes a paper or polymer substrate (Pomerantz teaches in Figs. 18 and 19 that a toner image may be electrophotographically printed on glass (fig 18) or a flexible mylar substrate (Fig. 19, mylar is a polymer)) with ink portions and non-ink portions, the ink portions defining the series of patterns (toner is then fused on the mylar substrate (Fig. 19, 278) and later used as a mask to make a solidified layer (Fig. 19, 281)) and blocking a portion of the light (see Fig. 19, lamp 280 that is blocked by the toner pattern) from the light source from passing therethrough. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.
As evidence that a paper or polymer may be used as a mask image Serikawa teaches that a mask may be made by printing a “light shielding ink” on a “transfer paper” in a predetermined pattern (0009-0010, see Fig. 5 for an example of the printed pattern). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Serikawa with Holt as Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Serikawa (0009-0010). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article.

Regarding claim 3, Holt teaches Holt teaches wherein the light emitted by the light source is ultraviolet (UV) light (0043).  
Holt fails to teach each of the ink portions block transmission of a portion of the UV light.
In the same field of endeavor Pomerantz teaches stereolithographic mask wherein each of the masks includes a paper or polymer substrate (Pomerantz teaches in Figs. 18 and 19 that a toner image may be electrophotographically printed on glass (fig 18) or a flexible mylar substrate (Fig. 19, mylar is a polymer)) with ink portions and non-ink portions, the ink portions defining the series of patterns (toner is then fused on the mylar substrate (Fig. 19, 278) and later used as a mask to make a solidified layer (Fig. 19, 281)) and blocking a portion of the light (see Fig. 19, mercury lamp 280, which emits UV light, that is blocked by the toner pattern) from the light source from passing therethrough. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.

Regarding claim 5, Holt teaches wherein the print material is a photopolymer configured to change to a solid (0004; 0060) when exposed to the light received into the chamber.

Regarding claim 6, Holt fails to teach the limitations of claim 6. 
In the same field of endeavor Pomerantz teaches further comprising a mask carrier (see Fig. 10a showing reels on an inner roll) configured to store the set of masks, the mask carrier including a window (when the film is not rolled up it is in a window of use) configured to expose individual masks from the set of masks and positionable between the light source (see Fig. 10a), the mask carrier configured to position the individual masks in the window according to a predefined sequence (15 I. 47 to col. 16 1. 14 teaching each layer of the object is photographically recorded on the unrolled film, such that unrolling the film defines the predefined sequence of layers). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Pomerantz. Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Pomerantz (see Fig. 10a). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article. Finally, Holt teaches that stereolithography may be performed bottom up (shown in Fig. 1) or top down (shown in Fig. 7 and 8). This bottom up method is predictably substitutable with Pomerantz’s top down stereolithography method (shown in Fig. 10a) as Holt shows that either method may be substitutably employed.

Regarding claim 10, Holt teaches a print bed (platform 124) coupled to a build arm (arm 122), the print bed disposable within the chamber and configured to extend parallel to the transparent base of the vessel, the build arm configured to position the print bed at a plurality of positions (0047) relative to the transparent base of the vessel such that a portion of the volume of print material can be cured at each of the plurality of positions to form each layer of the 3D object.

Regarding claim 11, Holt teaches wherein each layer of the 3D object is formed on the transparent base (0047), the build arm configured to move the print bed in a direction orthogonal to the transparent base (0047) to release each layer of the 3D object from the transparent base after that layer has been formed.

Regarding claim 12, Holt teaches wherein the vessel is a sealed vessel (the bottom of the vessel is sealed, as shown in Fig. 1) having a top opening (see Fig. 1) through which the build arm extends.

Regarding claim 13, Holt teaches wherein the vessel includes a rigid body (vat walls 134) defining a bottom opening, the transparent base being a membrane stretched tautly across (see Fig. 1 showing 132 stretched between the vat walls and tight enough to hold the photopolymer) the opening of the rigid body.

Regarding claim 14, Holt teaches wherein the membrane is formed of at least one of fluorinated ethylene propylene (FEP) (see 0050) or polypropylene (PP).

Regarding claim 17, Holt fails to teach teaches an image adjustment mechanism configured to optically modify the pattern of the light (0054 teaches a lens for collimating the light).

Regarding claim 18, Holt teaches the apparatus of 17, wherein the image adjustment mechanism includes: a lens (Fig. 2B shows an optical system 42 between the masks and the transparent base; 146 and 148 also are lenses used) positionable between individual masks from the set of masks and the transparent base; and 
Pomerantz does not explicitly teach a lens mount configured to move the lens relative to the individual masks to optically modify the pattern of light.
Holt teaches that a positioning mechanism (26 or 72) may be used to change the distance between the projector/optical system and the top of the polymerizable resin, which functions to change the magnification of the light relative to the mask. Further, Holt teaches that a lens may be varied relative to a film (col. 9 ll. 30-34). Therefore, such a configuration is obvious in view of the teachings of Holt. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Pomerantz with evidence of Serikawa and further in view of Sayers et al. (US 20200250322 A1, hereinafter “Sayers”). 
Regarding claim 7, Holt fails to teach wherein the mask carrier includes a near field communication (NFC) tag including information associated with the set of masks, the apparatus further including a NFC tag reader configured to read the NFC tag to retrieve the information.
In the same field of endeavor Sayers teaches that an NFC data tag may be used in additive manufacturing to identify data regarding the 3D model as it relates to the consumable material (0037). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Holt and Sayers. Sayers teaches that NFC tags allow for encryption of 3D printing processes (0012) to allow only authorized users access to the details regarding the 3D modeling configuration. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Pomerantz with evidence of Serikawa and and further in view of Thau (US 20190351609 A1, hereinafter “Thau”).
Regarding claim 15, Holt fails to teach wherein the at least one vessel further includes a reservoir configured to hold a volume of cleaning fluid separate from the volume of print material, the reservoir being selectively coupleable to the chamber to release the volume of cleaning fluid into the chamber.
In the same field of endeavor Thau teaches the pumping in cleaning fluid to a polymerization vat at a selective time after the part has been produced ([0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Thau and Holt. A person would have found Thau’s cleaning fluids as it allows the cleaning of the part and the tank at the same time, thus providing a more efficient way to clean an article.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Otsuka et al. (US 6040094 A, hereinafter “Otsuka”). 
Regarding claim 31, Holt teaches an apparatus, comprising: 
a light source (light source 114) configured to emit light; 
a vessel (photopolymer vat 130) including: a chamber (the space that holds the photopolymer) configured to contain a volume of print material; and 
a transparent base (vat base 132) through which light can be received (0048) into the chamber to cure a portion of the volume of print material; and 
a mask (114 creates an exposure pattern, as stated in 0058; 0006 teaches these patterns are digital masks) associated with layers of a three- dimensional (3D) object, the mask positionable between the light source (see Fig. 1 showing the light source projecting to the vat; an LCD array would necessarily have LCD’s that either block the light or let it through to create the pattern) and the transparent base to control a pattern of the light that is received through the transparent base and into the chamber.
Holt fails to explicitly teach set of masks defining a series of patterns wherein each of the masks includes a substrate with cutout portions and solid portions, the solid portions defining the series of patterns and blocking a portion of the light from the light source from passing therethrough. 
In the same field of endeavor Otsuka teaches that stereolithographic masks may be substrates with cutout portions and solid portions (col. 4 ll. 11-39 teaches that a pattern is cut out of a paper layer and an irradiation resistant layer to create a mask; see Fig. 16 for example). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Otsuka with Holt as Holt teaches that its objects may be built via digital masks (0006) and digital masks are merely a digital version of physical masks, such as those taught in Otsuka (see Fig. 16 for example). Therefore, a person having ordinary skill in the art before the effective filing date would have found them obviously substitutable as a mask for stepwise creation of a stereolithographic article.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742